Citation Nr: 0421166	
Decision Date: 08/03/04    Archive Date: 08/09/04

DOCKET NO.  03-13 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
multiple joint pain, to include the lower spine, both hands, 
and the right knee, to include as due to an undiagnosed 
illness.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
headaches with fatigue, to include as due to an undiagnosed 
illness.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
veteran's spouse's miscarriage, to include as due to an 
undiagnosed illness.  



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from February 1982 to July 
1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2002 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

The issues of entitlement to service connection for multiple 
joint pain, to include the lower spine, both hands, and right 
knee, to include as due to an undiagnosed illness, and 
entitlement to service connection for headaches with fatigue, 
to include as due to an undiagnosed illness, are addressed in 
the REMAND portion of the decision.  These issues will be 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

In March 2004 the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  At the hearing  
the veteran raised the issues of entitlement to service 
connection for a rash and a sleep disorder, to include as due 
to an undiagnosed illness.  These issues have not been 
properly developed or certified for appellate consideration.  
These matters are referred to the RO for such further action 
as is deemed appropriate.  


FINDINGS OF FACT

1.  In a March 1998 decision, the RO determined that service 
connection denied each of the claims as listed on the title 
page of this decision.  The veteran was notified of his 
procedural appellate rights by a letter that same month, 
however, he did not appeal this decision.  

2.  As to the issue of whether new and material evidence has 
been submitted to reopen a claim of entitlement to service 
connection for multiple joint pain, to include the lower 
spine, both hands, and the right knee, to include as due to 
an undiagnosed illness, evidence submitted since the March 
1998 rating decision was not previously submitted, relates to 
an unestablished fact necessary to substantiate the claim, 
and raises a reasonable possibility of substantiating the 
claim.  

3.  As to the issue of whether new and material evidence has 
been submitted to reopen a claim of entitlement to service 
connection for headaches with fatigue, to include as due to 
an undiagnosed illness, evidence submitted since the March 
1998 rating decision was not previously submitted, relates to 
an unestablished fact necessary to substantiate the claim, 
and raises a reasonable possibility of substantiating the 
claim.  

4.  As to the issue of whether new and material evidence has 
been submitted to reopen a claim of entitlement to service 
connection for the veteran's spouse's miscarriage, to include 
as due to an undiagnosed illness, evidence submitted since 
the March 1998 rating decision although new, does not relate 
to an unestablished fact necessary to substantiate the claim, 
and the evidence does not raise a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of 
entitlement to service connection for multiple joint pain, to 
include the lower spine, both hands, and the right knee, to 
include as due to an undiagnosed illness, has been received.  
38 U.S.C.A. §§ 5104, 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (2003).  

2.  New and material evidence to reopen the claim of 
entitlement to service connection for headaches with fatigue, 
to include as due to an undiagnosed illness, has been 
received.  38 U.S.C.A. §§ 5104, 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.156(a) (2003).  

3.  New and material evidence to reopen the claim of 
entitlement to service connection for the veteran's spouse's 
miscarriage, to include as due to an undiagnosed illness, has 
not been received.  38 U.S.C.A. §§ 5104, 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.156(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA: Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The new legislation provides 
for, among other things, notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
implement the provisions of the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  These regulations establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits.

There has been a significant amount of analysis pertaining to 
the effective date, the scope, and the remedial aspects of 
the VCAA.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1344 (Fed. Cir. 2003) (but see Public Law 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003); 
Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 2004); Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), withdrawn 
and reissued, ___ Vet. App. ___, No. 01-944 (June 24, 2004) 
(Pelegrini II).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  In 
Pelegrini II, cited above, the United States Court of Appeals 
of Veterans Claims (Court) stated that, under the VCAA,

[t]he Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. § 
3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini II, supra, slip op. at 11.

The Board is further aware that much of the majority opinion 
in Pelegrini II, which includes the portion quoted 
immediately above, has been characterized as, "at best, 
dictum."  Id., slip op. at 23 (Ivers, J., concurring in part 
and dissenting in part).  In any event, considering all the 
foregoing authorities as applicable to this case, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter.

The discussions in the rating decision and the statement of 
the case (SOC) have informed the claimant of the information 
and evidence necessary to warrant entitlement to the benefits 
sought.  The Board notes here that the VCAA letter was sent 
to the veteran in April 2002, before the rating decision in 
July 2002.  Moreover, in the VCAA letter and an March 2003 
SOC, the veteran was effectively furnished notice of the 
types of evidence necessary to substantiate his claims as 
well as the types of evidence VA would assist him in 
obtaining.  See Quartuccio, supra.  The Board therefore finds 
that the notice requirements of the new law and regulation 
have been met.  

There has also been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records (SMRs), VA and private medical records, and numerous 
VA examination reports, and statements and testimony from the 
veteran and his spouse.  VA made all reasonable efforts to 
assist the claimant in the development of the claim and 
notified the veteran of the information and evidence 
necessary to substantiate the claim.  Consequently, where 
there has been substantial compliance with the new 
legislation and the new implementing regulation, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).  In light of the foregoing, the 
Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to veteran in developing the facts pertinent to 
his claims is required to comply with the duty to assist 
under the VCAA.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 
3.159.  

New and Material

A review of the record reflects that the veteran's claims of 
service connection for each of the disabilities as listed on 
the title page of this decision were initially denied in 
March 1998.  The claims of service connection for multiple 
joint pain, to include the lower spine, both hands, and the 
right knee, and for headaches with fatigue were denied on the 
basis that no objective evidence of a chronic undiagnosed 
illness involving multiple joint pain, to include the spine, 
hands, or right knee, or headaches with fatigue, was shown in 
the SMRs or any other medical evidence reviewed.  The claim 
of service connection for the veteran's wife's miscarriage 
was denied on the basis that miscarriages were not 
disabilities for which VA compensation could be afforded.  
The veteran was notified of this decision in March 1998 and 
this letter provided him with information as to his 
procedural and appellate rights.  He did not appeal this 
decision and it is final.  38 U.S.C.A. § 7105(a) (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2003).

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002).  
Effective from August 29, 2001, the regulations defining "new 
and material evidence" were revised and clarify the types of 
assistance the VA will provide to a claimant attempting to 
reopen a previously denied claim.  38 C.F.R. §§ 3.156(a) and 
3.159(b).  These specific provisions are applicable only to 
claims filed on or after August 29, 2001.  As the veteran 
filed his claim seeking to reopen in February 2002, the Board 
has considered these provisions.

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  Under the amended 
regulations, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2003).  

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).
Here, the Board notes that the RO did not reopen the 
veteran's claims for service connection.  The Board agrees 
with the RO's decision as to the issue of entitlement to 
service connection for the veteran's wife's miscarriage, to 
include as due to an undiagnosed illness.  However, as to the 
issues of service connection for multiple joint pain, to 
include the lower spine, both hands, and the right knee, to 
include as due to an undiagnosed illness, and service 
connection for headaches with fatigue, to include as due to 
an undiagnosed illness, the Board disagrees.  It is concluded 
that the evidence submitted since the previous denial, as to 
these issues, raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2003).  

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

As to each of the issues on appeal, the evidence considered 
at the time of the 1998 denial included the veteran's claim, 
statements by the veteran and his wife, his SMRs, and a 
postservice VA examination reports from 1992 and 1997.  The 
evidence associated with the claims file subsequent to the 
RO's 1998 decision includes testimony and statements by the 
veteran and his wife and additional VA treatment records from 
2001.

The VA records reflect that the veteran has now been shown to 
have a low back disorder, spina bifida occulta at L5-L6 with 
narrowed disc, as reflected in X-rays in August 2001.  
Additionally, a VA physician's statement, also dated in 
August 2001, includes the following opinion.  

Given the uncertainties surrounding 
events in Persian Gulf regarding 
potential exposures, it is possible that 
any or all of [the veteran's] current 
problems might be at least partly related 
to such exposures.  

It is the Board's conclusion that this evidence is new as to 
two of the issues on appeal, but not as to the request to 
reopen the claim of service connection for the veteran's 
wife's miscarriage.  As to that issue, this evidence does not 
bear substantially upon the specific matter under 
consideration and it does not relate to an unestablished fact 
necessary to substantiate the claim.  The evidence submitted 
since 1998 as to this issue does not raise a reasonable 
possibility of substantiating the claim.  This issue remains 
denied at this time for the same reason it was denied in 
1998.  A miscarriage incurred by the veteran's wife is not a 
disability for which VA compensation benefits are afforded.  

As to the other issues on appeal, however, it is the Board's 
conclusion that the August 2001 VA records mentioned above, 
are new.  These records were not previously of record at the 
time of the March 1998 decision.  The records summarized 
above are not cumulative of prior records because one shows a 
current low back disorder that was not previously shown, and 
because the other record contains a VA physician's opinion 
which supports the veteran's claim.  Such an opinion was not 
of record at the time of the previous denial.  

It is the Board's conclusion that this evidence is relevant 
and probative and raises a reasonable possibility of 
substantiating the claims of service connection for multiple 
joint pain, to include the lower spine, both hands, and right 
knee, to include as due to an undiagnosed illness, and 
service connection for headaches with fatigue, to include as 
due to an undiagnosed illness.  The VA records from 2001, as 
detailed above, are presumed credible, and they bear 
substantially upon the specific matters under consideration 
as they relate to an unestablished fact necessary to 
substantiate the claims and this evidence raises a reasonable 
possibility of substantiating the claims.  Consequently the 
claims as to these issues are reopened.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for multiple joint pain, to 
include the lower spine, both hands, and right knee, to 
include as due to an undiagnosed illness, is reopened; to 
this extent only, the appeal is granted.  

New and material evidence having been submitted, the claim of 
entitlement to service connection for headaches with fatigue, 
is reopened; to this extent only, the appeal is granted.  

New and material evidence, not having been submitted, the 
claim of entitlement to service connection for the veteran's 
spouse's miscarriage, to include as due to an undiagnosed 
illness, is not reopened.  


REMAND

As noted in the above decision, the Board determined that 
there was new and material evidence to reopen the veteran's 
claims for service connection for multiple joint pain, to 
include the lower spine, both hands, and the right knee, and 
service connection for headaches with fatigue.  Under the 
provisions of VCAA, VA's duty to assist includes obtaining 
recent medical records and thorough and contemporaneous 
examinations in order to determine the nature and extent of 
the veteran's disabilities.  38 C.F.R. § 3.159(b)(c)(4) 
(2003).  In this case, a VA examiner provided an opinion in 
2001 that supports the veteran's contentions as to these 
conditions.  Additionally, a low back disorder was recently 
diagnosed.  Such a diagnosis was not previously noted.  It is 
now believed that a current and thorough examination is now 
necessary to address the issues on appeal.  

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The AMC must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  Such 
notice should specifically apprise him of 
the evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  The AMC should 
also specifically request that he provide 
any evidence in his possession that 
pertains to the claim as explicitly 
required by 38 C.F.R. § 3.159(b).  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

2.  After completion of #1 above, the AMC 
should arrange for appropriate VA 
examinations (orthopedic and 
neurological) to determine the nature and 
etiology of any current joint pain, to 
include the lower spine, both hands, 
right knee, and the nature and etiology 
of any headaches with fatigue.  

The examiners are requested to provide an 
opinion as to whether it is as least as 
likely as not that any disability found 
is related to active duty, or, whether 
any disability found is due to an 
undiagnosed illness as provided for in 
38 C.F.R. § 3.317 (2003).  

Any opinions expressed by the medical 
examiners should be accompanied by a 
complete rationale and should address the 
SMRs and the postservice medical 
evidence.  

3.  After undertaking any necessary 
development in addition to that specified 
above, the AMC should readjudicate the 
issue of service connection for multiple 
joint pain, to include the lower spine, 
both hands, and the right knee, to 
include as due to an undiagnosed illness.  
The AMC should also readjudicate the 
issue of service connection for headaches 
with fatigue, to include as due to an 
undiagnosed illness.  If the benefits 
requested are not granted to the 
veteran's satisfaction, the AMC should 
issue a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all applicable criteria 
pertinent to the veteran's claims, which 
have not been previously provided in the 
statement of the case or SSOC.  A 
reasonable period of time for a response 
should be afforded.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



